       Case: 1:18-cv-03288 Document #: 25 Filed: 02/05/20 Page 1 of 1 PageID #:220
          Case: 20-1013     Document: 6-1         Filed: 01/06/2020   Pages: 1



     UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                          Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                Phone: (312) 435-5850
             Chicago, Illinois 60604                                      www.ca7.uscourts.gov




                                                        ORDER
 January 6, 2020

                                         GARRISON JONES,
                                         Plaintiff - Appellant

 No. 20-1013                             v.

                                         VELOCITY TECHNOLOGY SOLUTIONS, et al.,
                                         Defendants - Appellees

  Originating Case Information:

 District Court No: 1:18-cv-03288
 Northern District of Illinois, Eastern Division
 District Judge Jorge L. Alonso

 The following is before the court: MOTION TO PROCEED ON APPEAL IN
 FORMA PAUPERIS, filed on January 6, 2020, by the pro se appellant.


 The pro se appellant has erroneously filed the motion for leave to appeal in forma
 pauperis in this court. The pro se appellant should have filed the motion in the
 district court in the first instance. Accordingly,


 IT IS ORDERED that the clerk of this court transfer the motion to the clerk of the
 district court for a ruling on the motion, along with a copy of this order. The pro se
 appellant is reminded that if the district court denies the in forma pauperis motion,
 he/she must refile the motion in this court pursuant to Fed. R. App. P. 24.

 form name: c7_Order_transferMotIFP(form ID: 182)
